EXHIBIT 13.2 CERTIFICATION OF PERIODIC FINANCIAL REPORTS UNDER 18 U.S.C 1350 In connection with Amendment No.1 to the Annual Report on Form 20-F of IncrediMail Ltd., (the "Issuer") for the year ended December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certifies that: 1. The Report containing the financial statements fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. /s/ Yacov Kaufman Yacov Kaufman Chief Financial Officer Date: July 20, 2011
